UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7744



PETE SMITH,

                                              Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-04-494-1)


Submitted:    January 13, 2005      Decided: January 21, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pete Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pete Smith appeals the district court’s order adopting

the report and recommendation of a magistrate judge and dismissing

his action filed under Bivens v. Six Unknown Named Agents, 403 U.S.

388 (1971).   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.    See Smith v. Osteen, No. CA-04-494-1 (M.D.N.C.

Oct. 1, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -